Rozszerzony Projekt Farmy wiatrowej

Potęgowo
Streszczenie niespecjalistyczne

Przygotowane przez Ramboll Environ Poland Sp. z 0.0.

Potęgowo Mashav Sp. z 0.0.
Wprowadzenie

Mashav Energy Sp. z o.o., jeden z wiodących krajowych operatorów farm wiatrowych przygotowuje poprzez
spółkę celową (SPV) Potęgowo Mashav Sp. z o.o. projekt Farmy Wiatrowej Potęgowo (dalej FW Potęgowo lub
Projekt), na który składają się mniejsze podprojekty zlokalizowane w województwach pomorskim i
zachodniopomorskim. Po stworzeniu głównej części projektu, Mashav zdecydował się rozszerzyć projekt w
stosunku do pierwotnie zakładanego zakresu. Rozszerzenie Projektu obejmuje budowę dodatkowych 8
generatorów turbin wiatrowych (GTW) w jednym z istniejących podprojektów (FW Bięcino) oraz rozbudowę
farmy wiatrowej w pobliżu wsi Wieliszewo (FW Wieliszewo)

Projekt jest w fazie rozwoju od początku pierwszej dekady XXlw. Do tego czasu ukończono wszystkie niezbędne
procedury związane z inwentaryzacją przyrodniczą i monitoringiem, a poszczególne podprojekty zostały
poddane ocenie oddziaływania na środowisko. Uzyskano wszystkie niezbędne pozwolenia środowiskowe i
budowlane. Do końca 2019 roku wszystkie podprojekty FW, z wyjątkiem niniejszego rozszerzenia, zostały
zbudowane i są w pełni operacyjne.

Projekt jest współfinansowany przez różne instytucje finansowe, a Europejski Bank Odbudowy i Rozwoju (EBOR)
jest jego głównym pożyczkodawcą. Przed udzieleniem finansowania, EBOR sklasyfikował Projekt do „Kategorii
A”, zgodnie z Polityką Środowiskową i Społeczną EBOR (dalej „PŚIS”). Ponadto Projekt był poddany ocenie
niezależnej firmy (Ramboll Environ Poland Sp. z o.o., członka międzynarodowej grupy do spraw praktyki
środowiskowej i zdrowotnej Ramboll, zwanej dalej „Ramboll”), która oceniła projekt pod kątem krajowych i
unijnych przepisów oraz wymagań EBOR, zgodnie z PŚiS. Wyniki oceny zostały ujęte w raporcie, a działania
niezbędne do osiągnięcia pełnej zgodności z dobrą praktyką branżową i wymaganiami EBOR zostały
podsumowane w Planie Działań Środowiskowo-społecznych (PDŚS) oraz Planie zaangażowania interesariuszy
(PZI). W ramach oceny Projekt został rozpatrzony z pozytywnym wynikiem pod kątem zgodności z Wytycznymi
BHP dla energetyki wiatrowej. Ponadto firma Ramboll przygotowała zbiorczy raport z oceny oddziaływania, aby
omówić potencjalne skutki środowiskowe i społeczne projektu w wymiarze ogólnym.

EBOR wymaga, aby projekty, w szczególności te sklasyfikowane do „Kategorii A”, były opracowywane w sposób
zapewniający udział i zaangażowanie społeczeństwa i interesariuszy. W celu spełnienia tego wymogu
przygotowano komplet dokumentów, w skład którego wchodzą:
e _ Raporty z oceny oddziaływania na środowisko przygotowane dla poszczególnych podprojektów
zgodnie z wymogami krajowymi;
e Zbiorczy raport oceny oddziaływania na środowisko i społeczeństwo dla całego projektu;
e _ Raport uzupełniający, podsumowujący wyniki oceny projektu i zbiorczej oceny wpływu na środowisko
i społeczeństwo;
* Plan Działań Środowiskowo-Społecznych;
e Plan zaangażowania interesariuszy;
e _ orazniniejsze Streszczenie niespecjalistyczne.
Dokumenty zostały przygotowane w języku angielskim i polskim jako Pakiet Informacyjny Projektu. Dla
obecnego rozszerzenia Projektu przygotowano dodatkowe dokumenty, w tym:
e _ Zaktualizowany Plan Zaangażowania Interesariuszy
e _ Raport uzupełniający poruszający kwestie związane z rozbudową FW Bięcino i Wieliszewo,
e Streszczenia niespecjalistyczne dla FW Wieliszewo i rozbudowy FW Bięcino.

Ogólna prezentacja projektu
Do 2017 roku projekt FW Potęgowo był realizowany w ramach dwóch odrębnych projektów: Potęgowo Zachód
(składającego się z podprojektów Przystawy, Bartolino i Sulechówko) oraz Potęgowo Wschód (składającego się

z podprojektów Karżcino, Wrzeście-Kępno, Bięcino i Głuszynko-Grapice).

W ramach części Potęgowo Zachód wyróżnić można:

Potęgowo Mashav Sp. z 0.0.
e __ budowę 7 turbin typu GE 2,75 — 120, wysokość słupa nośnego 98,3 m, średnica śmigieł 120 m, moc
2,75 MW, w pobliżu wsi Przystawy (podprojekt Przystawy), gminie Malechowo, powiat sławieński,
woj. zachodniopomorskie;

e __ budowę 7 turbin typu GE 2,75 — 120, wysokość słupa nośnego 98,3 m, średnica śmigieł 120 m, moc
2,75 MW, w pobliżu wsi Bartolino (podprojekt Bartolino), gmina Malechowo, powiat sławieński, woj.
zachodniopomorskie;

e _ budowę 29 turbin typu GE 2,75 — 120, wysokość słupa nośnego 98,3 m, średnica śmigieł 120 m, moc
2,75 MW w pobliżu wsi Sulechówko (podprojekt Sulechówko), gmina Malechowo, powiat sławieński,
woj. zachodniopomorskie.

Ryc. 1. Lokalizacje turbin (zaznaczone niebieską ikoną) w podprojekcie Przystawy, przybliżona
granica FW zaznaczona jest czerwoną

Potęgowo Mashav Sp. z 0.0.
Ryc.2. Lokalizacje turbin (zaznaczone niebieską ikoną) w podprojekcie Bartolino i Sulechówko,
przybliżona granica FW zaznaczona jest czerwoną linią

W ramach części Potęgowo Wschód wyróżnić można:

e __ budowę 7 turbin typu GE 2,5 xl-103, wysokość słupa nośnego 98,3 m, średnica śmigieł 103 m w
rejonie wsi Karżcino (podprojekt Karżcino), gmina Słupsk, powiat słupski, woj. pomorskie;

e _ budowę5 turbin typ GE 2,75 — 120, wysokość słupa nośnego 110 m, średnica śmigieł 120 m, moc 2,75
MW każda, w pobliżu wsi Bięcino (podprojekt Bięcino), gmina Damnica, powiat słupski, woj.
pomorskie;

e __ budowę 6 turbin typu GE 2,5-103, wysokość słupa nośnego 98,3 m, średnica śmigieł 103 m, moc 2,5
MW każda, w pobliżu wsi Wrzeście i Kępno (podprojekt Wrzeście-Kępno), gmina Słupsk, powiat
słupski, woj. pomorskie;

e _ budowę 20 turbin typu GE 2,75 — 120, wysokość słupa nośnego 110 m, średnica śmigieł 120 m, moc
2,75 MW każda, w pobliżu wsi Głuszynko i Grapice (podprojekt Głuszynko-Grapice), gmina Potęgowo,
powiat słupski, woj. pomorskie.

Potęgowo Mashav Sp. z 0.0.
Ryc.3. Lokalizacje turbin (zaznaczone
granica FW zaznaczona jest czerwoną linią

© dak

Legend
M us location

TG Location
TG to be constructed
wTG already constructed
- Aproxim ate location of MV cables - Bięcino

Ryc.4. Rozkład FW Bięcino

bieską ikoną) w podprojekcie Karżcino, przybliżona

Potęgowo Mashav Sp. z 0.0.
Ryc.5. Lokalizacje turbin (zaznaczone niebieską ikoną) w podprojekcie Wrzeście-Kępno,
przybliżona granica FW zaznaczona jest czerwoną linią

Ryc.6. Lokalizacje turbin (zaznaczone niebieską ikoną) w podprojekcie Głuszynko-Grapice,
przybliżona granica FW zaznaczona jest czerwoną linią

Potęgowo Mashav Sp. z 0.0.
Wszystkie wyżej wymienione farmy wiatrowe zostały już uruchomione. Obecna rozbudowa FW Potęgowo
obejmuje instalację kolejnych ośmiu turbin na FW Bięcino (patrz Ryc. 4) oraz budowę FW Wieliszewo, na której
zostanie zainstalowanych 17 turbin Vestas V70, wysokość słupa nośnego 100 m, średnica śmigieł 90 m.

Legend

EB es location
—Aproximate location of MV cables - Wieliszewo
WF location Wieliszewo

Ryc.7. Rozkład FW Wieliszewo

Czym jest turbina wiatrowaę

Standardowa turbina wiatrowa składa się z wieży i gondoli zawierającej wirnik i aparat pomiarowy. Wirnik składa
się z łopat i osi, mocowanych na łożysku. Łopaty poruszane są przez wiatr i przekazują moc do łożyska, które jest
połączone z powielaczem zwiększającym prędkość osi. Energia mechaniczna jest przesyłana z powielacza do
generatora energii elektrycznej, który przekształca ją na elektryczność i przesyła do sieci.

Potęgowo Mashav Sp. z 0.0.
Ryc.8. Turbina wiatrowa typu GE (Źródło: www.ge-energy.com)

W przypadku Farmy Wiatrowej Potęgowo, inwestor zdecydował już, który model turbiny zostanie zamontowany.
Rodzaj turbin wiatrowych wykorzystywanych w poszczególnych podprojektach można znaleźć w poprzednim
rozdziale.

W turbinach wykorzystano sprawdzoną technologię kontroli kąta nachylenia łopat, udoskonalenia w zakresie
kontroli obciążenia, obniżenia emisji akustycznej i zwiększenia wydajności konwersji energii elektrycznej.

Gdzie będzie realizowany projektę

Lokalizację podprojektów wchodzących w skład Projektu przedstawiono na Ryc. Rys. 9i 10

Projekt Farmy Wiatrowej Potęgowo będzie realizowany w gminach Potęgowo, Damnica i Słupsk, powiat słupski,
województwo pomorskie oraz w gminie Malechowo, powiat sławieński, województwo zachodniopomorskie.

Gmina Potęgowo zajmuje obszar ok. 228 km? z czego ok. 80% zajmują grunty rolne, a jedynie 28% lasy (stan na
2016 r.). Cechą charakterystyczną gminy jest dominacja krajobrazu rolniczego. W 2016 r. liczba ludności gminy
wynosiła 7031 mieszkańców.

Gmina Damnica zajmuje obszar ok. 168 km? z czego ok. 64,6% zajmują grunty rolne, a jedynie 29,4% lasy (stan
na 2016 r.). W 2016 r. liczba ludności gminy wynosiła 6222 mieszkańców.

Według dostępnych źródeł, Gmina Słupsk zajmuje obszar ok. 262 km? z czego ok. 62% zajmują grunty rolne, a
jedynie 28% lasy (stan na 2016 r.). W 2016 r. liczba ludności gminy wynosiła około 17383 mieszkańców.

Według dostępnych źródeł, Gmina Malechowo zajmuje obszar ok. 227 km? z czego ok. 60% zajmują grunty
rolne, a jedynie 30,8% lasy (stan na 2016 r.). W 2016 r. liczba ludności gminy wynosiła 6421 mieszkańców.

We wszystkich lokalizacjach planowanych podprojektów obowiązują miejscowe plany zagospodarowania

przestrzennego umożliwiające budowę farm wiatrowych. Plany te zostały przyjęte zgodnie z ustawodawstwem
krajowym, przy zapewnionym udziale społeczności lokalnych i innych zainteresowanych stron.

Potęgowo Mashav Sp. z 0.0.
Rys. 9. Mapa Farmy Wiatrowej Potęgowo Zachód

Potęgowo Mashav Sp. z 0.0.
10

sA

Ryc. 10.10 Mapa Farmy Wiatrowej Potęgowo Wschód

Potęgowo Mashav Sp. z 0.0.
11

Uzasadnienie projektu

Zgodnie z europejskim programem w zakresie zmian klimatu, wiele krajów europejskich, w tym Polska, przyjęła
programy krajowe na rzecz redukcji emisji gazów cieplarnianych. Obejmują one różne polityki przyjęte na
poziomie europejskim, a także krajowym, w tym m.in.:

e Planowany wzrost wykorzystania energii odnawialnej (wiatrowej, słonecznej, z biomasy)

e __ Zwiększenie efektywności energetycznej np. budynków, przemysłu, urządzeń AGD.

Główne przepisy krajów UE na rzecz zmniejszenia emisji obejmują ekonomicznysystem handlu uprawnieniami
do emisji dwutlenku węgla oraz przepisy na rzecz walki z emisjami fluorowanych gazów cieplarnianych.

Polska przyjęła niedawno politykę energetyczną do 2040 roku. Z dokumentu wynika, że Polska planuje
zwiększenie udziału źródeł odnawialnych w całkowitym zużyciu energii o co najmniej 32% do roku 2030 i dalsze
jego zwiększanie.

Rozwój energetyki wiatrowej jest jednym z wdrażanych środków prowadzących do ograniczania emisji
zanieczyszczeń do powietrza i wzrostu produkcji energii ze źródeł odnawialnych. Główną korzyścią jest to, że
turbiny wiatrowe przekształcają wiatrową energię kinetyczną na elektryczność nie generując emisji
zanieczyszczeń do powietrza. Tradycyjne źródła energii, oparte głównie o spalanie różnych rodzajów węgla,
generują podczas wytwarzania energii emisje gazów cieplarnianych, SOa, pyłu itp.

Zakładana roczna produkcja energii z FW Potęgowo, z uwzględnieniem obecnej rozbudowy projektu,
szacowana jest na 801 800 MWh rocznie. W porównaniu z konwencjonalnymi źródłami energii odpowiada to
redukcji emisji w następujących ilościach:
e  Do652,7 tys. ton CO2
Do 611 ton S02
Do 621 ton NO2
Do 222 ton CO
Do 37 ton PM.

Aspekty przemawiające za lokalizacją farmy wiatrowej w tym regionie obejmują m.in. zgodę władz lokalnych,
brak obszarów chronionych w pobliżu oraz korzystne warunki wiatrowe; dodatkowo, realizacja inwestycji wiąże
się z korzyściami dla społeczności lokalnych, w tym modernizacją instalacji energetycznych, nowymi miejscami
pracy oraz modernizacją lokalnej infrastruktury drogowej.

Jaki jest kontekst prawny Projektu i czy były
przeprowadzone konsultacje społeczne?

Zgodnie z Ustawą o udostępnianiu informacji o środowisku i jego ochronie, udziale społeczeństwa w ochronie
środowiska oraz o ocenach oddziaływania na środowisko, procedurę oceny oddziaływania na środowisko (0OŚ)
należy przeprowadzić dla projektów, które w każdym przypadku istotnie oddziałują na środowisko (projekty z
grupy I), lub mogą być przeprowadzone, wedle uznania władz, dla projektów, które mogą potencjalnie
oddziaływać na środowisko (projekty z grupy Il) lub obszary chronione "Natura 2000".

Informacje o planowanych podprojektach wraz z raportami OOŚ udostępniono społeczeństwu w celu składania
uwag, w tym społecznościom lokalnym i stronom potencjalnie zainteresowanym, takimi jak organy ochrony
środowiska i organizacje ekologiczne. Informacje dotyczące podprojektów były prezentowane opinii publicznej
w sposób przyjęty przez właściwe władze lokalne, tj. na stronach internetowych oraz tablicach informacyjnych w
siedzibach władz i wsiach oraz często w lokalnych gazetach, jak np. „Głos Pomorza”. W czasie konsultacji
publicznych, interesariusze zostali poinformowani o potencjalnym oddziaływaniu inwestycji, w szczególności na
krajobraz, środowisko akustyczne, a także o zjawisku migotania cienia i hałasie. W związku z planowanymi
inwestycjami nie odnotowano żadnych zażaleń lub protestów.

Potęgowo Mashav Sp. z 0.0.
12

Spółka, w ramach umowy z Kredytodawcami, opracowała Plan Zaangażowania Interesariuszy (PZI), aby umożliwić
konsultacje z interesariuszami Projektu podczas budowy, a następnie jego eksploatacji.

Latem 2018 roku, przed rozpoczęciem budowy projektów Potęgowo Wschód i Potęgowo Zachód, w ramach
realizacji PZI odbyły się spotkania w gminach (Malechowo, Słupsk, Damnica i Potęgowo). Głównym celem spotkań
było poinformowanie mieszkańców gmin o zbliżającym się rozpoczęciu budowy farm wiatrowych, prezentacja
inwestora oraz planowanego przebiegu prac budowlanych, prezentacja głównych szlaków komunikacyjnych
wykorzystywanych podczas prac budowlano-montażowych, jak również poinformowanie o utworzeniu Punktu
Kontaktowego dla interesariuszy w Urzędzie Gminy. W gminach Damnica i Potęgowo interesariusze zostali
poinformowani o przyszłych inwestycjach Spółki, takich jak Il etap Projektu Bięcino oraz dodatkowy klaster
Wieliszewo w gminie Potęgowo.

Od momentu rozpoczęcia prac budowlanych przy projekcie Potęgowo przedstawiciele Spółki regularnie
spotykają się z mieszkańcami i przedstawicielami wsi w okolicach FW Wieliszewo i Bięcino oraz Wójtami Gmin.

Wielkość Projektu i jego lokalizacja względem
obszarów chronionych

Podprojekt Głuszynko-Grapice

Podprojekt Głuszynko-Grapice nie jest zlokalizowany w granicach żadnych chronionych obszarów przyrodniczych
i krajobrazowych, z wyjątkiem podziemnej linii kablowej średniego napięcia do przesyłu energii elektrycznej,
która będzie przecinała obszar Natura 2000 „Dolina Łupawy” PLH220036 na przybliżonym odcinku 1070 m.
Projekt będzie zlokalizowany wzdłuż granicy obszaru Natura 2000 „Dolina Łupawy” PLH220036 w przybliżonych
odległościach odpowiednio 110 m i 360 m.

Obszary wrażliwe ekologicznie położone w odległości do 20 km obejmują:
1. Słowiński Park Narodowy i jego otulina, ok. 15,7 km na północ od lokalizacji najbliższej turbiny i ok. 14,4 km
od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
2. Rezerwaty przyrody:
e Grodzisko Runowo, ok. 7,3 km na południowy wschód od lokalizacji najbliższej turbiny i ok. 11,8 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;
e _ Czarne Bagno, ok. 7,8 km na północny wschód od lokalizacji najbliższej turbiny i ok. 10,3 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;
e _ Łebskie Bagno, ok. 10,6 km na północny wschód od lokalizacji najbliższej turbiny i ok. 12,7 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;
e __ Torfowisko Pobłockie, ok. 11 km na północ od lokalizacji najbliższej turbiny i ok. 11,1 km od planowanej
linii kablowej średniego napięcia do przesyłu energii elektrycznej;
« __ Bagna lzbickie, ok. 13,3 km na północ od lokalizacji najbliższej turbiny i ok. 12,3 km od planowanej linii
kablowej średniego napięcia do przesyłu energii elektrycznej;
e _ Jałowce, ok. 14,3 km na północ od lokalizacji najbliższej turbiny i ok. 10,3 km od planowanej linii
kablowej średniego napięcia do przesyłu energii elektrycznej;
+ Karwickie Źródliska, ok. 15,5 km na południowy wschód od lokalizacji najbliższej turbiny i ok. 20,3 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;
e Las Górkowski, ok. 17,3 km na północny wschód od lokalizacji najbliższej turbiny i ok. 17,6 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;
e Nowe Wicko, ok. 19km na północny wschód od lokalizacji najbliższej turbiny i ok. 19,6 km od planowanej
linii kablowej średniego napięcia do przesyłu energii elektrycznej;
3. Park krajobrazowy Dolina Słupi i jego otulina, ok. 20 km na południowy wschód od lokalizacji najbliższej
turbiny i ok. 14,4 km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;
4. Obszary ochrony krajobrazu:
e __ Fragment pradoliny Łeby i wzgórza morenowe na południe od Lęborka, ok. 5 km na południowy wschód
od lokalizacji najbliższej turbiny i ok. 9,8 km od planowanej linii kablowej średniego napięcia do przesyłu
energii elektrycznej;

Potęgowo Mashav Sp. z 0.0.
13

Pas pobrzeża na wschód od Ustki, ok. 25 km na północny zachód od lokalizacji najbliższej turbiny i ok.
14,4 km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Obszary Natura 2000:

Ostoja Słowińska PLB220003, ok. 15,7 km na północ od lokalizacji najbliższej turbiny i ok. 14,4 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Dolina Słupi PLB220002, ok. 20 km na południe od lokalizacji najbliższej turbiny i ok. 14,4 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Przybrzeżne wody Bałtyku PLB99002, ok. 15,7 km na północ od lokalizacji najbliższej turbiny i ok. 14,4
km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Dolina Łupawy PLH220036, ok. 3,5 km na południowy zachód od lokalizacji najbliższej turbiny i od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Łebskie Bagna PLH220040, ok. 7,8 km na północny wschód od lokalizacji najbliższej turbiny i ok. 10,3 km
od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Torfowisko Pobłockie PLH220042, ok. 11 km na północ od lokalizacji najbliższej turbiny i ok. 11,1 km od
planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Bagna Izbickie PLH220001, ok. 13,8 km na północny wschód od lokalizacji najbliższej turbiny i ok. 12,5
km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Karwickie Źródliska PLH220071, ok. 14,6 km na południowy zachód od lokalizacji najbliższej turbiny i ok.
19,4 km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Górkowski Las PLH220045, ok. 17,3 km na południowy wschód od lokalizacji najbliższej turbiny i ok. 17,6
km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Klify Poddębskie PLH220100, ok. 29 km na północny zachód od lokalizacji najbliższej turbiny i ok. 18,1
km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Pomniki przyrody - wszystkie oddalone od obiektu o ponad 5 km i ok. 2,6 km od planowanej linii
kablowej średniego napięcia do przesyłu energii elektrycznej;

Użytki ekologiczne - najbliższe położone ok. 1,8 km na północ od lokalizacji najbliższej turbiny i linii
kablowej średniego napięcia do przesyłu energii elektrycznej;

Stanowisko dokumentacyjne o charakterze nieożywionym „Oz Grapice”, ok. 1,3 km na południowy
zachód od lokalizacji najbliższej turbiny i ok. 2,3 km od planowanej linii kablowej średniego napięcia do
przesyłu energii elektrycznej.

Podprojekt FW Bięcino:

Planowany podprojekt Bięcino nie jest zlokalizowany w granicach żadnego obszaru chronionego lub obszaru
chronionego krajobrazu. Najbliższe obszary chronione, położone w odległości do 20 km od planowanych
lokalizacji turbin wiatrowych, obejmują:

Słowiński Park Narodowy i jego otulina, ok. 12,5 km na północny wschód od lokalizacji najbliższej turbiny;
Rezerwaty przyrody:

1.
2.

Bagna Izbickie, ok. 17 km na północny wschód od lokalizacji najbliższej turbiny;
Jałowce, ok. 12.5 km na północny wschód od lokalizacji najbliższej turbiny;
Torfowisko Pobłockie, ok. 18 km na północny wschód od lokalizacji najbliższej turbiny;

Park krajobrazowy Dolina Słupi i jego otulina, ok. 14,8 km na południe od lokalizacji najbliższej turbiny;
Obszary ochrony krajobrazu:

Pas pobrzeża na wschód od Ustki, ok. 14,2 km na północny wschód od lokalizacji najbliższej turbiny;

Obszary Natura 2000:

Pobrzeże Słowińskie PLB220003, ok. 12,5 km na północ od lokalizacji najbliższej turbiny;
Dolina Słupi PLB220002, ok. 15 km na południe od lokalizacji najbliższej turbiny;

Ostoja Słowińska PLB220003, ok. 12,5 km na północ od lokalizacji najbliższej turbiny;
Przybrzeżne wody Bałtyku PLB99002, ok. 18,5 km na północ od lokalizacji najbliższej turbiny;
Dolina Łupawy PLH220036, ok. 3 km na zachód od lokalizacji najbliższej turbiny;

Torfowisko Pobłockie PLH220042, ok. 18,7 km na zachód od lokalizacji najbliższej turbiny;
Bagna Izbickie PLH220001, ok. 18 km na północny zachód od lokalizacji najbliższej turbiny;
Klify Poddębskie PLH220100, ok. 18 km na północny zachód od lokalizacji najbliższej turbiny;

Pomniki przyrody - położone w rejonie Karżniczki, ok. 1,6 km na południe od terenu budowy;
Użytki ekologiczne - najbliżej położone w rejonie jeziora Dąbrówka, ok. 9 km na południe od lokalizacji
najbliższej turbiny.

Potęgowo Mashav Sp. z 0.0.
14

Podprojekty Karżcino i Wrzeście-Kępno

Żadna z turbin wybudowanych w ramach wspomnianych podprojektów nie jest zlokalizowana w granicach
żadnego obszaru chronionego lub obszaru chronionego krajobrazu. Najbliższe obszary chronione, położone w
odległości do 20 km od planowanych lokalizacji turbin wiatrowych, obejmują:

1.

Słowiński Park Narodowy i jego otulina, ok. 4,3 km na północny wschód od podprojektu Karżcino i ok. 5,15

km na północ od podprojektu Wrzeście-Kępno;

Rezerwaty przyrody:

« Buczyna nad Słupią, ok. 11,2 km na zachód od FW Karżcino i ok. 14,2 km na północny zachód od FW
Wrzeście-Kępno;

e _ Jałowce, ok. 15,2 km na północny wschód od FW Karżcino i ok. 14,5 km na północny wschód od FW
Wrzeście-Kępno;

e __ Jezioro Modła, ok. 17 km na zachód od FW Karżcino i ok. 19,9 km na północny wschód od FW Wrzeście-
Kępno;

e __Zaleskie Bagna, ok. 19 km na zachód od FW Karżcino;

« _ Bagna lzbickie, ok. 20 km na północny wschód od FW Karżcino i ok. 19 km na północny wschód od FW
Wrzeście-Kępno;

Park krajobrazowy Dolina Słupi i jego otulina, ok. 16 km na południe od FW Karżcino i ok. 14,1 km na

południowy zachód od FW Wrzeście-Kępno;

Obszary ochrony krajobrazu:

e _ Pas Pobrzeża na Wschód od Ustki, ok. 5,0 km na północny zachód od FW Karżcino i ok. 9,11 km na
północny zachód od FW Wrzeście-Kępno;

e Pas Pobrzeża na Wschód od Ustki, ok. 14,85 km na północny zachód od FW Karżcino i ok. 18 km na
północny zachód od FW Wrzeście-Kępno;

Zespół przyrodniczo-krajobrazowy „Kraina w kratę w Dolinie Rzeki Moszczeniczki”, ok. 10,5 km na

południowy zachód od FW Karżcino i ok. 9,11 km na południowy zachód od FW Wrzeście-Kępno;

Obszary Natura 2000:

e Pobrzeże Słowińskie PLB220003, ok. 6,8 km na północ od FW Karżcino i ok. 9,15 km na północ od FW
Wrzeście-Kępno;

e  Przybrzeżne wody Bałtyku PLB990002, ok. 8,6 km na północ od FW Karżcino i ok. 12,5 km na północny
zachód od FW Wrzeście-Kępno;

e _ Dolina Słupi PLB220002, ok. 8,6 km na południe od FW Karżcino i ok. 12,5 km na południe od FW
Wrzeście-Kępno;

e Dolina Słupi” PLH220052, ok. 3,6 km na zachód od FW Karżcino i ok. 4,9 km na zachód od FW Wrzeście-
Kępno;

e __ Dolina Łupawy PLH220036, ok. 5,6 km na północny wschód od FW Karżcino i ok. 5,55 km na północny
wschód od FW Wrzeście-Kępno;

e _ Ostoja Słowińska PLH220023, ok. 6,8 km na północ od FW Karżcino i ok. 9,14 km na północ od FW
Wrzeście-Kępno;

e Klify Poddębskie PLH220100, ok. 7,7 km na północny zachód od FW Karżcino i ok. 19,5 km na północny
zachód od FW Wrzeście-Kępno;

e __ Jezioro Wicko i Modelskie Wydmy PLH320068, ok. 19,1 km na zachód od FW Karżcino;

e Bagna lzbickie PLH220001, ok. 19,8 km na północny wschód od FW Wrzeście-Kępno.

Podprojekty Przystawy, Bartolino i Sulechówko
Turbiny wiatrowe zlokalizowane w gminie Malechowo, można podzielić na następujące podgrupy:

e __ Podprojekt Przystawy zlokalizowany jest na południowy zachód od wsi Przystawy, w pobliżu granicy
między gminą Darłowo a gminą Malechowo (7 turbin);

e __Podprojekt Bartolino zlokalizowany jest na obszarze wyznaczonym przez wsie Kusice i Krzekoszewo (6
turbin) oraz na południe od wsi Krzekoszewo, w pobliżu granicy gmin Polanów i Malechowo (1 turbina);

e _ Podprojekt Sulechówko zlokalizowany jest na północ od granicy między gminą Polanów a gminą
Malechowo, na obszarze wyznaczonym przez wsie Sulechówko, Kukułczyn, Lejków, Lejkowo,
Darstkowo, Borkowo, Sierakowo Sławieńskie i Krzekoszewo.

Potęgowo Mashav Sp. z 0.0.
15

Trzy wymienione podprojekty nie znajdują się w granicach żadnych chronionych obszarów przyrodniczych i
krajobrazowych, z wyjątkiem podziemnych linii elektroenergetycznych wysokiego napięcia, które przecinają
obszar Natura 2000 "Dolina Wieprzy i Studnicy" PLH220038 na przybliżonym odcinku 540 m; są one ulokowane
wzdłuż granicy na przybliżonym odcinku 50 m i 730 m.

Dodatkowo, podziemne linie kablowe średniego napięcia do przesyłu energii elektrycznej przecinają obszar
Natura 2000 „Dolina Bielawy” PLH320053 na przybliżonym odcinku 90 m i 35 m.

Najbliższe obszary chronione, położone do 20 km od obszarów farmy wiatrowej lub podziemnych linii kablowych
obejmują:

1. Słowiński Park Narodowy, ok. 40 km na północny wschód od lokalizacji najbliższej turbiny i ok. 18,4 km na
północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
2. Rezerwaty przyrody:

Słowińskie Błota, ok. 4,2 km na północ od lokalizacji najbliższej turbiny i ok. 9,4 km na zachód od
planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Sieciemińskie Rosiczki, ok. 6 km na południowy zachód od lokalizacji najbliższej turbiny i ok. 9 km na
południowy zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Jodły Karnieszewickie, ok. 6,5 km na północ od lokalizacji najbliższej turbiny i ok. 9,4 km na zachód od
planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Janiewickie Bagno, ok. 9 km na wschód od lokalizacji najbliższej turbiny i ok. 8 km na południowy zachód
od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Łazy, ok. 11,3 km na zachód od lokalizacji najbliższej turbiny i ok. 20 km na zachód od planowanej linii
kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Wieleń, ok. 12 km na południowy wschód od lokalizacji najbliższej turbiny i ok. 15 km na południowy
wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Sławieńskie Dęby, ok. 13 km na północ i północny wschód od lokalizacji najbliższej turbiny i ok. 2 km na
zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Bielica, ok. 15,7 km na północ od lokalizacji najbliższej turbiny i ok. 20,4 km na południowy zachód od
planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Rezerwat na rzece Grabowej, ok. 16 km na południowy wschód od lokalizacji najbliższej turbiny i ok. 19
km od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Jezioro Lubiatowskie, ok. 17 km na południowy zachód od lokalizacji najbliższej turbiny i ok. 20 km na
południowy zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Zaleskie Bagna, ok. 30 km na północny wschód od lokalizacji najbliższej turbiny i ok. 6,6 km na północny
zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Jezioro Modła, ok. 30 km na północny wschód od lokalizacji najbliższej turbiny i ok. 6,2 km na północny
zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Buczyna nad Słupią, ok. 30 km na północny wschód od lokalizacji najbliższej turbiny i ok. 5,6 km na
północ od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

3. Park krajobrazowy Dolina Słupi, ok. 30 km na wschód od lokalizacji najbliższej turbiny i ok. 12,5 km na
południowy wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
4. Obszary ochrony krajobrazu:

Koszaliński Park Nadmorski, ok. 7,4 km na zachód od lokalizacji najbliższej turbiny i ok. 12 km na
północny zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;
Okolice Polanowa, ok. 11,7 km na południowy wschód od lokalizacji najbliższej turbiny i ok. 14,5 km na
południowy wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;
Jezioro Łetowskie i okolice Kępic, ok. 14 km na wschód od lokalizacji najbliższej turbiny i ok. 12,5 km na
południowy wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;
Dolina Radwi (Mostowo-Zegrze), ok. 17,7 km na północny wschód od lokalizacji najbliższej turbiny i ok.
5,6 km na północ od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Potęgowo Mashav Sp. z 0.0.
16

Pas Pobrzeża na zachód od Ustki, ok. 20,5 km na północ od lokalizacji najbliższej turbiny i ok. 6 km na
północ od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Pas Pobrzeża na wschód od Ustki, ok. 40 km na północny wschód od lokalizacji najbliższej turbiny i ok.
8,2 km na północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Obszary Natura 2000:

Przybrzeżne wody Bałtyku PLB990002, ok. 10,5 km na północ od lokalizacji najbliższej turbiny i ok. 9,3
km od planowanej linii kablowej średniego napięcia do przesyłu energii elektrycznej;

Zatoka Pomorska PLB990003, ok. 14,2 km na zachód od lokalizacji najbliższej turbiny i ok. 22,5 km na
północny zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Dolina Słupi PLB220002, ok. 30 km na północny wschód od lokalizacji najbliższej turbiny i ok. 12,8 km na
południowy wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Ostoja Słowińska PLB220003, ok. 40 km na północny wschód od lokalizacji najbliższej turbiny i ok. 18,5
km na północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Dolina Grabowej PLH320003, ok. 75 km na wchód i północny wschód od lokalizacji najbliższej turbiny i
ok. 350 m na wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Dolina Bielawy PLH320053, ok. 350 m na zachód od lokalizacji najbliższej turbiny i od planowanej linii
kablowej średniego napięcia przecinającej obszar;

Słowińskie Błoto PLH320016, ok. 4,9 km na północny zachód od lokalizacji najbliższej turbiny i ok. 9,2
km na zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Jezioro Bukowno PLH320041, ok. 7,2 km na północny zachód od lokalizacji najbliższej turbiny i ok. 16
km na północny zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Janiewickie Bagno PLH320041, ok. 8,6 km na wschód od lokalizacji najbliższej turbiny i ok. 7,9 km na
południowy wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Dolina Wieprzy i Studnicy PLH220038, ok. 10,3 km na północ od lokalizacji najbliższej turbiny i ok. 13 km
na wschód i północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu
energii elektrycznej;

Jezioro Kopań PLH320059, ok. 16,2 km na północ od lokalizacji najbliższej turbiny i ok. 15 km na północny
zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Mechowisko Manowo PLH320057, ok. 19 km na południowy zachód od lokalizacji najbliższej turbiny i
ok. 21 km na południowy zachód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu
energii elektrycznej;

Bukowy Las Górki PLH320062, ok. 20 km na zachód od lokalizacji najbliższej turbiny i ok. 25 km na zachód
od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;

Przymorskie Błota PLH220024, ok. 30 km na północny wschód od lokalizacji najbliższej turbiny i ok. 5 km
na północ od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii elektrycznej;
Klify Poddębskie PLH220100, ok. 40 km na północny wschód od lokalizacji najbliższej turbiny i ok. 9,8
km na północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Ostoja Słowińska” PLH220023, ok. 40 km na północny wschód od lokalizacji najbliższej turbiny i ok. 18,5
km na północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Dolina Łupawy PLH220036, ok. 40 km na północny wschód od lokalizacji najbliższej turbiny i ok. 19,3 km
na północny wschód od planowanej linii kablowej wysokiego napięcia 110 kV do przesyłu energii
elektrycznej;

Użytki ekologiczne położone są ok. 100 m od lokalizacji najbliższej turbiny;
Pomniki przyrody znajdują się ok. 450 m od lokalizacji najbliższej turbiny, we wsi Sulechówko, na terenie
cmentarza.

Potęgowo Mashav Sp. z 0.0.
17

Podprojekt Wieliszewo

Planowany podprojekt Wieliszewo nie jest zlokalizowany w granicach żadnego obszaru chronionego lub
obszaru chronionego krajobrazu. Najbliższe obszary chronione, położone w odległości do 15 km od
planowanych lokalizacji turbin wiatrowych, obejmują:

1. Słowiński Park Narodowy, ok. 17.4 km na północny wschód od lokalizacji najbliższej turbiny;
2. Rezerwaty przyrody:
e _ Gogolewko, ok. 9 km na południowy wschód od lokalizacji najbliższej turbiny;
*  Źródliskowe Torfowisko, ok. 12,3 km na południowy zachód od lokalizacji najbliższej turbiny;
e Grodzisko Runowo, ok. 13.9 km na wschód od lokalizacji najbliższej turbiny;
3. Park Krajobrazowy Dolina Słupi (otulina), ok. 0,05 km na południowy wschód od lokalizacji najbliższej turbiny;
4. Obszary ochrony krajobrazu:
e _ Fragment Pradoliny Łeby i Wzgórza Morenowe na Południe od Lęborka, ok. 14,3 km na wschód od
lokalizacji najbliższej turbiny;
5. Obszary Natura 2000:
e Dolina Łupawy PLH220036, ok. 2 km na północny wschód od lokalizacji najbliższej turbiny;
e Dolina Słupi PLH220052, ok. 6,7 km na południowy zachód od lokalizacji najbliższej turbiny;
e __ Dolina Słupi PLB220002, ok. 7,6 km na południowy zachód od lokalizacji najbliższej turbiny;
6. Pomniki przyrody - położone w miejscowości Domaradz, ok. 1,9 km na zachód od terenu budowy;
7. Użytki ekologiczne - najbliższe położone ok. 1,2 km na północ od terenu budowy.

Poniższa mapa przedstawia lokalizację ww. farm wiatrowych i obszarów ochrony przyrody.

Legend
©_ Nature Monument (Ostoja Sbwńs, e
[Wind farm - approximate border a
*_ Potęgowo Project WTG
Natura 2000 Special Area of Conservation

atura 2000 Special Protection Area .
EJ Natural Reserve R,
[EB National Park RA . p" Sję 2,
EB Landscape Park EWOMÓW FiKarzcino PRCZTAA

amsar area
Area of protected landscape

Topographic map

$ozWF Wrzescie- Kepno

wóżówo | gwaz Wal A
- zB GEE Shy e WF Gluszynsko - Grapicć!
PO ULCZCLA 1 NĘŻ ż

» ą

.
*
EWOŁWF Przystawy
Ew6GjEWo4
.

Ryc.11. Mapa obszarów ochrony przyrody i lokalizacji farm wiatrowych

Potęgowo Mashav Sp. z 0.0.
18

Wpływ Projektu na lokalne społeczeństwo

Realizacja podstawowej części Projektu FW Potęgowo do momentu jej pełnej eksploatacji nie wymagała
przesiedlenia ludności ani podmiotów ekonomicznych. Rozbudowa Projektu również nie będzie wymagała tego
typu przesiedleń.

Teren pod zabudowę całego projektu Potęgowo, łącznie z jego obecną rozbudową, Spółka nabyła w całości na
podstawie umów dzierżawy lub służebności. Właścicielom ziemi zaoferowano uczciwe ceny rynkowe za
dzierżawę.

W trakcie budowy już zrealizowanej części Projektu Spółka ustanowiła procedurę postępowania w przypadku
reklamacji składanych na wypadek szkód powstałych w wyniku prac budowlanych lub dostawy materiałów
budowlanych. Taka sama procedura będzie dotyczyła rozbudowy FW Bięcino i budowy FW Wieliszewo.

Projekt powoduje bezpośrednie oddziaływanie społeczno-ekonomiczne na rozwój objętych nim gmin i ich
mieszkańców. Zidentyfikowano następujące rodzaje oddziaływań bezpośrednich:
e _ wzrost dochodów gminy z tytułu podatków płaconych przez operatora za prowadzenie działalności
handlowej na jej terenie (szacowany na ok. 20-25 tys. euro rocznie na turbinę);
e wzrost rocznych dochodów dzierżawców gruntów;
e __ modernizacja lokalnych szlaków komunikacyjnych.
e tworzenie miejsc pracy na lokalnym rynku na etapie budowy Projektu.

Negatywne oddziaływanie jest związane ze zmniejszeniem powierzchni użytkowanej do celów rolnych;
zmniejszenie to jest jednakże kompensowane opłatami z tytułu dzierżawy gruntów. Oddziaływanie farm
wiatrowych i infrastruktury jest ograniczone, a działalność rolniczą wokół turbin można prowadzić dalej.
Ponadto na etapie budowy FW Potęgowo można spodziewać się pewnych negatywnych skutków społecznych
związanych ze zwiększonym natężeniem ruchu. Do skutków tych zalicza się:

e _ hałas i drgania powstałe na skutek ruchu pojazdów ciężarowych, na które narażeni będą mieszkańcy;
zwiększony ruch na drogach lokalnych;
większe prawdopodobieństwo wypadków drogowych;
uszkodzenia powierzchni dróg i ew. budynków;
tymczasowe ograniczenia w dostępie do dróg z powodu konieczności transportu ładunków
ponadnormatywnych.

Spółka wdroży środki w zakresie odszkodowań dla rolników i użytkowników gruntów z tytułu szkód, które
mogłyby powstać w efekcie robót budowlanych. Takie postępowanie jest zgodne z polskim prawodawstwem.
Ogólnie rzecz biorąc, szkody związane z robotami zgłoszone przez właścicieli gruntów będą bezzwłocznie
weryfikowane na miejscu przez przedstawiciela Spółki w obecności właściciela gruntu. Ekspert (rzeczoznawca)
oceni zakres szkód i wysokość odszkodowania. Odszkodowanie w uzgodnionej kwocie zostanie wypłacone
poszkodowanemu.

Oddziaływania na etapie budowy

Główne oddziaływanie projektu budowy farm wiatrowych jest związane z robotami ziemnymi (przede wszystkim
z budową fundamentów pod wieże), robotami budowlanymi i zwiększonym ruchem transportowym i obejmuje
zaburzenie struktur warstw gleby, tymczasowe zmiany poziomów wód gruntowych (gdy podczas budowy
wymagane jest ich odprowadzanie), zwiększony hałas i wibracje.

Podczas realizacji już ukończonych części Projektu Spółka wdrożyła najlepsze praktyki w celu ograniczenia
uciążliwości robót budowlanych. Te same praktyki będą przyjęte przy rozbudowie Projektu. Spółka wdroży

między innymi następujące środki:

e _ stosowanie sprzętu budowlanego spełniającego wymogi w zakresie dopuszczalnych poziomów hałasu i
gazów wydechowych podczas wykopów pod fundamenty i budowy tymczasowych dróg dojazdowych;

Potęgowo Mashav Sp. z 0.0.
19

e _ zaplanowanie tras transportowych dla pojazdów i maszyn ciężkich w taki sposób, aby transport był jak
najmniej uciążliwy dla mieszkańców; ponadto, w celu zmniejszenia emisji hałasu podczas budowy
inwestycji, roboty budowlane, które mogłyby powodować nadmierne emisje hałasu, będą realizowane
w porze dziennej i zorganizowane w taki sposób, aby zredukować poziom uciążliwości do minimum;

e ograniczenie szkodliwego oddziaływania na drzewostany;

e _ zapobieganie zanieczyszczeniom placu budowy przez substancje zanieczyszczające, np. wycieki podczas
tankowania sprzętu i pojazdów pracujących w fazie budowy i podczas konserwacji;

« gospodarowanie odpadami zgodnie z przepisami Ustawy o odpadach oraz przepisami lokalnymi
obowiązującymi w gminach.

Oddziaływanie na etapie eksploatacji

Zakończone badania i konsultacje publiczne przeprowadzone pierwotnie jako część oceny oddziaływania na
środowisko i społeczeństwo wskazały, że główne oddziaływania na środowisko związane z eksploatacją farmy
wiatrowej będą odnosić się do zwiększonego poziomu hałasu, zmian w krajobrazie i oddziaływania na awifaunę
i nietoperze. Oprócz indywidualnych OOŚ dla podprojektów, przeprowadzono również zbiorczą ocenę
oddziaływania dla całego przedsięwzięcia. Ocena ta uwzględnia również inne farmy wiatrowe w pobliżu
podprojektów w celu ukazania kompletnego obrazu zbiorczego oddziaływania. Poniżej przedstawiono ogólne
wnioski z oceny.

Hałas

Eksploatacja turbin powoduje emisję hałasu w wyniku oddziaływania siły wiatru na wieżę, a w szczególności
łopaty, a także przez urządzenia zainstalowane w turbinach, takie jak przekładnie, transformatory itp. Hałasu jest
uważany za jedno z najbardziej oczywistych oddziaływań wywieranych przez farmy wiatrowe.

Aby oszacować wpływ turbin na klimat akustyczny przeprowadzono analizę dyspersji hałasu. Celem analizy było
zbadanie, czy jakiekolwiek obszary chronione akustycznie, np. miejsca zamieszkania, są narażone na
oddziaływanie hałasu przekraczającego obowiązujące normy. Należy zauważyć, że model akustyczny
powszechnie stosowany w UE i używany do analizy zakłada najgorszy możliwy scenariusz, a poziomy hałasu
obserwowane na różnych istniejących farmach wiatrowych są niższe od wartości zakładanych w modelu.

W celu oceny wpływu hałasu generowanego przez wszystkie podprojekty farm wiatrowych, przy równoczesnym
wzięciu pod uwagę oddziaływania wywieranego przez już istniejące farmy wiatrowe, w ramach Zbiorczej Oceny
Oddziaływania przeprowadzono kompleksowe modelowanie hałasu. Na potrzeby analizy zebrano i
przeanalizowano dane dotyczące farm wiatrowych stron trzecich ekalizowanych w odległości 10 km od
podprojektów. Biorąc pod uwagę właściwości rozchodzenia się hałasu, hałas generowany przez turbiny wiatrowe
oddalone o ponad 2 km nie pokrywa się. Spośród zidentyfikowanych farm "towych stron trzecich tylko jedna jest
zlokalizowana w takiej odległości, około 800 m od podprojektu Głuszynko-Grapice. Wyniki modelowania hałasu
wskazują, że jeśli poziom hałasu emitowanego przez turbiny wiatrowe nie przekracza poziomów określonych w
decyzjach środowiskowych i uzupełniającej ocenie oddziaływania na środowisko dla podprojektu Karżcino i
Wrzeście-Kępno, to normy środowiskowe (40 lub 45 dB w godzinach nocnych) nie zostaną przekroczone w
żadnym miejscu we wsiach położonych w pobliżu Projektu. Zainstalowane nowoczesne turbiny mają możliwość
pracy przy obniżonej mocy akustycznej, dzięki czemu redukcja hałasu do wymaganego poziomu jest technicznie
możliwa.

Wizualizację skumulowanego oddziaływania hałasu przedstawiają poniższe mapy:

Potęgowo Mashav Sp. z 0.0.
20

Ryc.12. Mapa prognozowanego oddziaływania hałasu dla podprojektów Bartolino, Sulechówko
i Przystawy - w godzinach nocnych

Ryc.13. Mapa prognozowanego oddziaływania hałasu dla podprojektów Karżcino, Wrzeście-
Kępno, Bięcino i Głuszynko-Grapice - w godzinach nocnych

Potęgowo Mashav Sp. z 0.0.
21

Oddzielnie oceniono oddziaływanie hałasu planowanej FW Wieliszewo. Ponieważ ta farma wiatrowa jest
oddalona o ponad 2 km od innych podprojektów FW Potęgowo, nie ma ryzyka kumulacji wpływu hałasu.

Ryc.14. Prognozowany wpływ hałasu generowanego przez FW Wi:

Ptaki i nietoperze

Lokalizacja Farmy Wiatrowej Potęgowo może potencjalnie stwarzać zagrożenie dla ptaków i nietoperzy. Należy
jednak zaznaczyć, że obserwacje i raporty dotyczące aktywnych farm wiatrowych oraz ich oddziaływania na
populacje ptaków wskazują, że ptaki unikają kolizji z farmami wiatrowymi. Liczba śmierci ptaków wynikłych z
kolizji z turbinami wiatrowymi jest znacznie mniejsza, niż kolizji z np. samochodami, liniami energetycznymi i
domami.

Aby zidentyfikować lokalne populacje ptaków i podjąć stosowne środki na etapie planowania, inwestor
przeprowadził szereg obserwacji ornitologicznych na terenach planowanych farm wiatrowych. Zostały one
przeprowadzone przez wykwalifikowanych ornitologów zgodnie z wytycznymi rekomendowanymi m.in. przez
Polskie Stowarzyszenie Energetyki Wiatrowej i OTOP*. Organ właściwy i RDOŚ (Regionalny Dyrektor Ochrony
Środowiska) uznali zakres oceny dla badanego obszaru za właściwy. Dokładność, jakość oceny i jej zgodność z
krajowymi i międzynarodowymi wytycznymi zostały również pozytywnie ocenione przez niezależnego ornitologa
z Ramboll Environ.

Na każdym z obiektów prowadzono przedinwestycyjny monitoring ornitologiczny. Dla FW Karżcino i FW
Wrzeście-Kępno monitoring ornitologiczny prowadzony był od września 2009 r. do września 2010 r., dla FW
Głuszynko-Grapice od września 2009 r. do sierpnia 2010 r., dla FW Bięcino od początku maja 2009 r. do końca
kwietnia 2010 r., dla FW Bartolino, Przystawy i Sulechówko od początku marca 2009 r, do końca lutego 2010 r.,
a dla FW Wieliszewo od września 2009 r. do sierpnia 2010 r. Awifauna zidentyfikowana w monitoringu
przedinwestycyjnym składała się głównie z drobnych ptaków z nieistotnymi odnotowaniami rzadkich gatunków.
Tereny Projektu nie zostały zaliczone do cennych lub szczególnie istotnych w kontekście ochrony dziko żyjących
zwierząt i środowiska.

1 Wytyczne w zakresie oddziaływania farm wiatrowych na ptaki. Chylarecki, Pasławska. Szczecin 2008 r. (w języku polskim)

Potęgowo Mashav Sp. z 0.0.
22

Kolizje ptaków z nowymi obiektami, w tym turbinami wiatrowymi, mogą pojawiać się zwłaszcza w nocy, gdy
warunki pogodowe powodują ograniczoną widoczność. Obserwacje z istniejących farm wiatrowych pokazują
jednak, że są to przypadki odosobnione, nie mające znaczącego wpływu na lokalne populacje ptaków. Ponieważ
farma wiatrowa nie leży na szlaku migracyjnym i nie stanowi ważnego obszaru lęgowego gatunków chronionych,
oczekuje się, że kolizje będą przypadkowe i nie będą mieć istotnego wpływu na populacje. Ogólne oddziaływanie
Projektu Potęgowo na ptaki oceniono jako niskie do średniego.

Zbiorcza ocena oddziaływania przeprowadzona przez Ramboll Environ obejmowała również ocenę wpływu na
ptactwo. Oprócz planowanych farm wiatrowych w Projekcie Potęgowo uwzględniono także istniejące i daleko
zaawansowane w rozwoju farmy "stowe stron trzecich oddalone nie więcej niż 10 km od podprojektów
Potęgowo. Wpływ na ptactwo kilku położonych blisko siebie farm wiatrowych może się kumulować głównie w
wyniku niewłaściwej lokalizacji turbin wiatrowych, np. na obszarach wykorzystywanych przez ptaki jako cenne
obszary lęgowe lub na głównych szlakach migracyjnych. W przypadku Projektu i pobliskich farm wiatrowych stron
trzecich takie okoliczności nie występują: ani w miejscach obiektów, ani w ich otoczeniu nie są położone istotne
lub potencjalnie istotne obszary lęgowe, * farmy wiatrowe nie są zlokalizowane na szlakach migracyjnych ptaków
(co zostało potwierdzone podczas monitoringu przedinwestycyjnego). W związku z tym nie przewiduje się
wystąpienia skumulowanego niekorzystnego wpływu na ptactwo.

Ponieważ monitoring ptaków na terenie Projektu przeprowadzono w latach 2009-2010 (i na jego podstawie
przeprowadzono procedurę OOŚ w oparciu o wciąż obowiązującą decyzję środowiskową dla Projektu), jako
środek ostrożności we wrześniu i październiku 2019 roku przeprowadzono dodatkową waloryzację przyrodniczą.
Ustalenia z waloryzacji przedstawiono w raporcie z waloryzacji”.

Aby ocenić aktualność danych otrzymanych w latach 2009 i 2010, w roku 2019 przeprowadzono badania
monitoringowe mające na celu weryfikację wybranych rzadkich i występujących sporadycznie gatunków, z
jednoczesną oceną obecnych warunków siedliskowych na terenie Projektu. We wrześniu i październiku 2019 r.
przeprowadzono 4 badania terenowe w każdej dwóch z pierwotnie planowanych farm wiatrowych, co umożliwiło
ocenę danych zebranych w 2009/2010. Główne ustalenia z waloryzacji podsumowano poniżej.

FW Bięcino:

e Wroku 2019, obszar planowanych FW nie stanowił atrakcyjnych terenów dla awifauny, w związku z
czym nie przewidywano negatywnego wpływu na ptaki (dominacja terenów rolnych). Brak terenów
podmokłych i zbiorników wodny również przyczynił się do niskiej różnorodności siedlisk. Wszystkie te
aspekty oznaczają, że wpływ planowanych turbin wiatrowych na awifaunę będzie zgodny z wynikami
oceny zawartej w przedinwestycyjnej inwentaryzacji przyrodniczej;

e W 10 km strefie buforowej wokół planowanej farmy wiatrowej zlokalizowano dwie strefy ochrony
gniazd orła bielika (gatunek wymieniony w Załączniku I Dyrektywy Ptasiej, wysoce narażony na kolizje z
turbinami wiatrowymi): w odległości 5 i 9 km od najbliższej TW;

«_ Wodległości ok 8,5 km znajduje się strefa ochrony gniazd bociana czarnego (gatunek wymieniony w
Załączniku I Dyrektywy Ptasiej);

e _ Potencjalne oddziaływanie planowanych TW może pojawić się w przypadku orła bielika (gniazdowanie
w odległości 5 km od turbin wiatrowych), ponieważ ptaki potencjalnie penetrowałyby obszar TW, co
rodzi ryzyko kolizji. Jednakże, brak zaobserwowanych osobników podczas rocznego monitoringu
przedinwestycyjnego, a także podczas inwentaryzacji w roku 2019, a także brak atrakcyjnych żerowisk
w pobliżu TW przyczynia się do minimalizacji negatywnego oddziaływania inwestycji na ten gatunek;

e __ Dwukrotnie zaobserwowano obecność kani rudej (gatunku uznanego za wysoce narażony na kolizję z
turbinami wiatrowymi, którego obecność stwierdzono na obszarze podczas monitoringu
przedinwestycyjnego). Uwzględniając jednak fakt braku strefy ochrony gniazd tego gatunku w
promieniu 10 km od farmy wiatrowej, nie przewiduje się znaczącego negatywnego wpływu planowania
inwestycji na ten gatunek.

FW Wieliszewo

2 "Ocena wyceny przyrodniczej terenu przeznaczonego pod budowę farmy wiatrowej Bięcino (gmina Damnica) i farmy wiatrowej Wieliszewo
(gminy Potęgowo i Damnica)". Biuro Usług Przyrodniczych Bio-Ekspert Beata Studzińska, Włocławek, 2019 r.

Potęgowo Mashav Sp. z 0.0.
23

W roku 2019 nie zaobserwowano żadnych zmian w siedliskach w porównaniu z siedliskami
zidentyfikowanymi w latach 2009 i 2010, które przyczyniłyby się do zwiększenia atrakcyjności terenów
w okolicach turbin dla awifauny lęgowej (dominacja terenów rolnych). Ponadto, ma miejsce trend
odwrotny - pogorszenie się atrakcyjności obszaru dla ptaków lęgowych z powodu obserwowanego,
stopniowego wysychania terenów podmokłych, tj. łąk, a także kurczenia się powierzchni lub wysychania
zbiorników wodnych;

Na obszarze Projektu Wieliszewo istnieje zbiornik wodny z towarzyszącymi łąkami podmokłymi, który,
w czasie inwentaryzacji przyrodniczej, został zidentyfikowany jako najcenniejsze miejsce dla ptaków na
całym obszarzeplanowanego podprojektu: miejsce regularnych koncentracji ptaków, w tym
uznawanych za narażone na kolizje z turbinami wiatrowymi (w ramach monitoringu
przedinwestycyjnego zaobserwowano m.in.: łabędzie nieme, kaczki krzyżówki, czaple, cyraneczki
zwyczajne, świstuny, nurogęsi; badanie terenowe z roku 2019 potwierdziło obecność tych gatunków);
W pobliżu TW nr 4 znajduje się łąka podmokła, obecnie częściowo wyschnięta i zdegradowana. W
zależności od poziomu wilgotności, może stanowić ona atrakcyjny biotop dla wybranych gatunków
ptaków, w tym lęgowych, mimo, że w badaniach w latach 2009-2010 nie zidentyfikowano dominujących
gatunków ptaków lęgowych;

Najbliżej położone miejsce lęgowe orła bielika jest takie samo, jak w inwentaryzacji z lat 2009-2010 (7
km od farmy wiatrowej);

W roku 2019 orła bielika obserwowano na innych obszarach (żerowisko przy zbiorniku wodnym), niż
podczas monitoringu awifauny w latach 2009-2010 (obszar na wschód od TW, wyłączony z Projektu -
jedynie trzy obserwacje w ciągu roku). Od roku 2010 tereny żerowania/polowania orła bielika uległy
zmianie — z powodu zaniku zbiornika wodnego na obszarze na wschód od drogi nr 211 i zmiany
użytkowania tego terenu przez ptaki;

Zbiornik wraz z otaczającymi go łąkami podmokłymi jest jedynym atrakcyjnym terenem na planowanej
farmie wiatrowej i w jej bezpośredniej okolicy dla ptaków brodzących z rzędu blaszkodziobych
(Anseriformes). Z tego powodu, obszar ten stanowi potencjalne żerowisko orła bielika, w tym w sezonie
lęgowym;

Dwukrotnie zaobserwowano obecność kani rudej (gatunku uznanego za narażony na kolizję z turbinami
wiatrowymi, którego obecność stwierdzono na obszarze podczas monitoringu przedinwestycyjnego).
Uwzględniając jednak fakt braku strefy ochrony gniazd tego gatunku w promieniu 10 km od farmy
wiatrowej, nie przewiduje się znaczącego negatywnego wpływu planowania inwestycji na ten gatunek.
W przypadku TW planowanych w obszarach atrakcyjnych dla awifauny (TW nr 4) lub zlokalizowanej w
pobliżu obszarów leśnych (TW nr: 2, 5, 7, 14), wdrożenie środków łagodzących powinno być
konsekwencją wyników monitoringu poinwestycyjnego;

TW nr 16, planowana w odległości około 200 m od zbiornika wodnego, wydaje się powodować
największe oddziaływanie biorąc pod uwagę atrakcyjność zbiornika dla ptaków (i prawdopodobnie także
nietoperzy) obserwowanych podczas waloryzacji przyrodniczej w roku 2019. Należy uwzględnić jednak,
że zwiększona atrakcyjność obszaru wynika z ogólnego wysychania całego terenu. W związku z
powyższym, możliwe są dwie skrajne opcje: albo wysychanie terenu będzie postępować, albo
przeciwnie, nastąpi jego nawodnienie. W obu przypadkach atrakcyjność obszaru dla ptaków (i
prawdopodobnie również nietoperzy) zmniejszy się, w efekcie czego stanie się ona porównywalna do
atrakcyjności określonej dla terenów otaczających. W związku z powyższym, atrakcyjność tego terenu
należy uznać za tymczasową. W ramach środków ostrożności, teren ten należy potraktować
priorytetowo na etapie monitoringu po zakończeniu etapu budowy, a wyniki obserwacji, po uzgodnieniu
z organami ochrony środowiska, należy należycie uwzględnić w Aktywnym Planie Zarządzania
Turbinami.

Na podstawie oceny występowania wybranych gatunków ptaków na terenie Projektu w roku 2019 oraz jego
porównania z wynikami uzyskanymi w badaniach z roku 2009/2010 można stwierdzić, że ocena oddziaływania
planowanych turbin wiatrowych na awifaunę przeprowadzona w roku 2009 i 2010 nie straciła na aktualności.
Jednakże, zmiany w stanie siedlisk (w kontekście ich atrakcyjności dla awifauny) w obszarze planowanej FW
Wieliszewo, obserwowane w roku 2019, przyniosły efekt w postaci odmiennego korzystania z tego obszaru przez
ptaki, a następnie - w postaci konieczności zastosowania dodatkowych środków łagodzących. Środki te powinny
zostać określone przez ekspertów ds. ptaków i nietoperzy w oparciu o obecny stan wiedzy na temat ryzyk dla

Potęgowo Mashav Sp. z 0.0.
24

awifauny oraz wyniki przyszłego monitoringu po zakończeniu budowy, a także, po konsultacjach/uzgodnieniach
z organami ochrony środowiska, zostać włączone do Planu Aktywnego Zarządzania Turbinami.

Na terenie każdej FW prowadzono również obserwacje nietoperzy, które zgodnie z OOŚ dla każdego z
podprojektów zostały przeprowadzone dla FW Karżcino i FW Wrzeście-Kępno w okresie od września 2009 r. do
sierpnia 2010 r., dla FW Głuszynko-Grapice od września 2009 r. do początku września 2010 r., dla FW Bięcino od
początku czerwca 2009 r. do końca maja 2010 r., dla FW Bartolino, Przystawy i Sulechówko na początku marca
2009 r. oraz dla FW Wieliszewo od 1 września 2009 r. do 1 września 2010 r. Monitoring został przeprowadzony
zgodnie z wytycznymi *krajowymi oraz wytycznymi EUROBATS i został pozytywnie zatwierdzony przez właściwe
organy, a następnie przez niezależnego eksperta ds. nietoperzy z Ramboll Environ.

Podczas monitoringu nietoperzy zidentyfikowana jedynie niewielką liczbę nietoperzy na terenach obiektów.
Żaden ze zidentyfikowanych gatunków nietoperzy nie jest sklasyfikowany jako rzadki ani wymieniony w
Załączniku Il Dyrektywy Siedliskowej lub Polskiej Czerwonej Księdze. Uwzględniając status ochrony, wszystkie
gatunki zostały zaliczone do grupy niskiego ryzyka zmian liczebności, co sprawia, że podjęcie szeroko zakrojonych
działań ochronnych jest zbędne. Jak wskazują raporty z monitoringu nietoperzy, planowana inwestycja nie
wpłynie istotnie na populację nietoperzy występującą w rejonie projektu Farmy Wiatrowej Potęgowo.

Zgodnie z wytycznymi EUROBATS zidentyfikowane gatunki nietoperzy należą do grupy wysokiego ryzyka kolizji z
farmami wiatrowymi. Jednakże, uwzględniając rozmieszczenie przestrzenne turbin wiatrowych oraz tereny, na
których zaobserwowano nietoperze, uznano, że ryzyko można znacznie zmniejszyć przesuwając turbiny z dala od
terenów zalesionych i granic terenów mieszkalnych - tak jak przyjęto w Projekcie.

Uwzględniając charakter inwestycji, uznano, że przedsięwzięcie nie będzie negatywnie oddziaływać na gatunki i
siedliska chronione w ramach sieci Natura 2000.

Podobnie jak w przypadku ptaków ocenę skumulowanego wpływu na nietoperze przeprowadziła grupa Ramboll
Environ. Opierając się na wynikach oceny, turbiny wiatrowe nie powinny mieć negatywnego wpływu na
ograniczenie lub zniszczenie miejsc rozrodu. Tego typu oddziaływania dotyczą raczej pojedynczych turbin
wiatrowych niż farm wiatrowych, stąd efekt skumulowany obejmuje zespół oddziaływań wywieranych przez
każdą, pojedynczą turbinę wiatrową, ale nie generujący żadnego dodatkowego wpływu całej grupy turbin
wiatrowych (a przynajmniej taki efekt nie jest znany ani opisany w literaturze, tak jak w przypadku ptaków).
Opierając się na wynikach monitoringu, lokalizacje Projektu nie znajdują się na ważnych szlakach migracyjnych
nietoperzy. Nie przewiduje się również wystąpienia skumulowanego wpływu na ptaki migrujące. Oddziaływanie
na nietoperze w okresie rozrodczym zostało ocenione jako niskie, a potencjalne negatywne oddziaływanie jest
ograniczone przez odpowiednie usytuowanie poszczególnych turbin wiatrowych, które są dostatecznie oddalone
od zbiorników wodnych, lasów oraz liniowe elementy krajobrazu preferowane zarówno przez nietoperze w
okresie rozrodczym jak i migracji.

W celu ocenienia aktualności danych dotyczących nietoperzy otrzymanych w roku 2009/2010 na wybranych
transektach, w roku 2019 przeprowadzono badania terenowe z wykorzystaniem detektora (Pettersson D-230).
Celem badania było ocenienie aktywności nietoperzy w wybranych miejscach uznanych za atrakcyjne. Nietoperze
zarejestrowano podczas 4 obserwacji nocnych na terenie każdego planowanego podprojektu farm wiatrowych.
Badanie metodą prób (4 kontrole) aktywności i składu gatunkowego nietoperzy przyjęto jako metodę
umożliwiającą wskazanie miejsc zwiększonej aktywności w okresie rozrodczego z jednoczesnym umożliwieniem
porównania zebranych danych z danymi otrzymanymi w roku 2009/2010. Na terenie Projektu stwierdzono
występowanie 4 gatunków nietoperzy (borowiec wielki Nyctalus noctula, karlik malutki Pipistrellus pipistrellus,
karlik większy Pipistrellus nathusii, i nocek Myotis spp.). Otrzymana aktywność, zdefiniowana jako średnia ze
wszystkich obszarów kontrolnych na danych transektach została, została sklasyfikowana do kategorii niskiej i
umiarkowanej.

Obserwacje z roku 2019 dotyczące aktywności nietoperzy na obszarze Projektu różnią się od danych otrzymanych
podczas monitorowania w latach 2009-2010, kiedy to w planowanej lokalizacji turbin wiatrowych na obszarze
FW Wieliszewo nie zaobserwowano nietoperzy, natomiast w przypadku FW Bięcino zaobserwowano je wyłącznie
na obszarze szpalerów drzew.

3 Tymczasowe wytyczne dotyczące oceny oddziaływania elektrowni wiatrowych na nietoperze. 2009. (w języku polskim)

Potęgowo Mashav Sp. z 0.0.
25

Na podstawie oceny metodologii monitoringu nietoperzy z roku 2009, przeprowadzonej w roku 2019, zgodnej z
obecnie stosowanymi wytycznymi, można stwierdzić, że monitoring przeprowadzono poprawnie, a na jego
podstawie można określić oddziaływanie planowanych farm wiatrowych na chiropterofaunę. Ponadto, cztery
kontrole przeprowadzone w roku 2019 na każdym terenie w celu ocenienia aktywności i składu gatunkowego
nietoperzy pozwoliły na stwierdzenie, że dane uzyskane podczas monitoringu w roku 2009 są aktualne.

Oddziaływanie wizualne

Wizualne aspekty planowanej farmy wiatrowej zostały opisane w poszczególnych raportach OOŚ oraz zbiorczym
raporcie z oceny oddziaływania. Nie stwierdzono żadnych negatywnych oddziaływań. Turbiny, obecnie uznawane
za wizualnie zaburzające obecny krajobraz wiejski, będą dominującymi obiektami w lokalnym środowisku.
Niemniej jednak należy podkreślić, że ocena wpływu farmy wiatrowej na krajobraz jest skomplikowana, wysoce
subiektywna i zależy od indywidualnego podejścia. Można przypuszczać, że podprojekt będzie miał zarówno
swoich zwolenników jak i krytyków, biorąc pod uwagę wpływ na krajobraz.

Poniższa ilustracja przedstawia przykładową wizualizację farmy wiatrowej.

Ryc.15. Przewidywany wygląd FW Wieliszewo - widok od strony zachodniej

Oddziaływanie na krajobraz nie będzie mieć charakteru stałego, biorąc pod uwagę zakładany "cykl życia
inwestycji" tj. 25-30 lat, po upływie których nastąpi likwidacja.

Budowa FW, oprócz stabilnej zmiany w krajobrazie o charakterze intruzyjnym, spowoduje tzw. efekt migotania
cienia na skutek obracania się łopat turbiny. Może to mieć wpływ na mieszkańców mieszkających w bliskiej
odległości od wirujących elementów rzucających cień. Należy zauważyć, że nie udowodniono, aby ten efekt miał
skutki bezpośrednio szkodliwe dla zdrowia ludzkiego, jednak może być uciążliwy i potencjalnie powodować
drażliwość czy bóle głowy. Efekt migotania cienia nie jest formalnie regulowany w krajach europejskich, jednak
w Niemczech, Holandii i Wielkiej Brytanii istnieją pewne wytyczne, według których migotanie cienia nie trwało
dłużej niż 30 minut dziennie lub 30 godzin w roku. W ramach Zbiorczej Oceny Oddziaływania przeprowadzono
badanie migotania cienia dla tych samych farm wiatrowych, które były poddane ocenie modelowania hałasu.
Wyniki oceny wskazują, że siedem obiektów mieszkalnych może być zagrożonych oddziaływaniem migotania
cienia generowanego przez turbiny wiatrowe wybudowane w ramach Projektu. Mashav podda monitoringowi
zjawisko migotania cienia w tych lokalizacjach i jeśli rzeczywiste dane potwierdzą czas trwania migotania cienia
przekraczający zalecany czas, zaproponuje odpowiednie środki łagodzące lub kompensujące.

Wyniki modelowania migotania cienia przedstawiono na poniższych mapach.

Potęgowo Mashav Sp. z 0.0.
26

Ryc.16. Mapa prognozowanego oddziaływania migotania cienia dla podprojektów Karżcino,
Wrzeście-Kępno, Bięcino i Głuszynko-Grapice

Ryc.17. Mapa prognozowanego oddziaływania migotania cienia dla podprojektów Bartolino,
Sulechówko i Przystawy

Potęgowo Mashav Sp. z 0.0.
27

Ryc.18. Mapa prognozowanego oddziaływania migotania cienia dla podprojektu Wieliszewo

Pola elektromagnetyczne

Pola elektryczne i magnetyczne są wytwarzane przez następujące elementy infrastruktury farm wiatrowych:

e _ Wyposażenie elektryczne umieszczone w turbinach wiatrowych
Wyposażenie elektryczne w nowoczesnych TW jest umieszczone w gondoli na szczycie wieży. Energia
wiatru po przekształceniu najpierw w energię mechaniczną jest następnie przekształcana w energię
elektryczną niskiego napięcia (około 400V). Niskie napięcie przed wyprowadzeniem z TW jest
przekształcane w transformatorze na średnie napięcie (30 kV). W związku z lokalizacją transformatora
wewnątrz TW na dużej wysokości , pole elektromagnetyczne generowane na poziomie terenu ( na
wysokości ok. 1,8 m) można w zasadzie uznać za nieistotne. Podobnie sytuacja wygląda w przypadku
projektowanych urządzeń wyposażonych w generatory o relatywnie małej mocy. Oprócz faktu, że będą
one zlokalizowane na dużych wysokościach, będą również otoczone metalicznym przewodnikiem i
zamknięte w gondoli, przez co TW nie będą miały wpływu na klimat elektromagnetyczny.

e __ Podziemne linie średniego napięcia do przesyłania energii elektrycznej
Zgodnie z obowiązującymi standardami, wszystkie przewody należy układać w rowach o głębokości co
najmniej 1 m i szerokości 1 m. Sieci kablowe średniego napięcia generują pole elektromagnetyczne o
poziomie wystarczająco niskim, aby nie zagrażało ono środowisku.

e Główne stacje transformatorowe (GST)
W przypadku nowoczesnych GST promieniowanie pól elektrycznych i magnetycznych w praktyce nie
występuje. GST są uważane za część projektu. W oparciu o informacje z raportu OOŚ oraz na podstawie
podobnych doświadczeń przyjmuje się, że maksymalne natężenie pól elektromagnetycznych nie
powinno przekraczać 10kV/m (w obszarach dostępnych dla personelu). Ponadto, natężenie pola
elektromagnetycznego nie przekroczy dopuszczalnej wartości 60 A/m (przy maksymalnym obciążeniu).
Teren GPO nie będzie dostępny dla osób postronnych.

Środki mające na celu ograniczenie oddziaływania

Głównym środkiem, którego można użyć do zapobieżenia znaczącemu oddziaływaniu farmy wiatrowej na
środowisko, jest trafny wybór lokalizacji. W związku z powyższym, na etapie przygotowywania projektu, należy

Potęgowo Mashav Sp. z 0.0.
28

przeanalizować szereg wariantów lokalizacyjnych dla turbin. Opracowanie wariantów inwestycji, oprócz
aspektów technologicznych i ekonomicznych, takich jak charakterystyka wiatrów i koszty zakupu i użytkowania
gruntów, uwzględniają następujące kwestie o istotnym znaczeniu z perspektywy ochrony środowiska:

« istniejący stan i sposób zagospodarowania i użytkowania gruntów, obejmujący rozmieszczenie
zabudowy mieszkaniowej, lasów i terenów rolnych,

e __ wzajemne oddziaływanie poszczególnych obiektów, w tym również możliwe zwiększanie fali dźwięku,

e _ konieczność ochrony budynków mieszkalnych przed hałasem,

e __ lokalizacja z perspektywy ochrony ptaków i nietoperzy.

Drugą kwestią przy wyborze, bardzo ważną z perspektywy ochrony środowiska, jest wybór producenta i dostawcy
sprzętu. Firma zdecydowała się na zainstalowanie turbin wiatrowych produkowanych przez wiodące
międzynarodowe firmy, takie jak General Electric i Vestas.

Prace związane z instalacją TW oraz przygotowaniem wariantów lokalizacji poszczególnych TW zajęły kilkanaście
miesięcy. Po wielu analizach wstępnego posadowienia turbin wiatrowych, z uwzględnieniem ograniczeń w
zakresie hałasu, ochrony awifauny, charakterystyki gleb, do projektu rozmieszczenia wprowadzono pewne
korekty. Podsumowując, można stwierdzić, że projekt rozmieszczenia turbin wiatrowych został zaplanowany tak,
aby osiągnąć następujące cele:

e _ zgodność z obowiązującymi normami jakości dotyczącymi hałasu w środowisku, o których mowa w
Rozporządzeniu Ministra Środowiska;

e _ lokalizacja poza szlakami migracyjnymi ptaków, miejsc gromadzenia się ptaków, żerowania lub
gniazdowania;

e __ lokalizacja poza siedliskami cennych gatunków roślin, terenami podmokłymi lub leśnymi

e __ lokalizacja poza obszarami ochrony przyrody i krajobrazu,

e zachowanie ciągłości korytarzy ekologicznych.

Kontrola oddziaływania Projektu

W celu zapewnienia zgodności Projektu z najwyższymi międzynarodowymi standardami, prawem krajowym i
wymaganiami pożyczkodawców, podczas budowy i eksploatacji farm wiatrowych zostanie wdrożony określony
program monitoringu. Rezultaty monitoringu zostaną wzięte pod uwagę w Planie Aktywnego Zarządzania
Turbinami, który będzie odnosił się do wszystkich zidentyfikowanych nadmiernych oddziaływań i określał środki
techniczne lub organizacyjne niezbędne do ich wyeliminowania. Program monitorowania będzie obejmował
elementy opisane poniżej.

Hałas

Zgodnie z wymogami decyzji środowiskowych przyznanych poszczególnym podprojektom oraz uzgodnieniami z
kredytodawcamii, jak określono w Planie Działań Środowiskowych i Społecznych (PDŚS), pomiary hałasu zostały
zakończone po uruchomieniu i oddaniu do eksploatacji poszczególnych podprojektów. Pomiary zostały
przeprowadzone przez certyfikowane laboratorium „Ekopomiar” dla FW Bięcino, FW Potęgowo Wschód
(klastry Wrzeście-Kępno, Karżcino) i FW Potęgowo Zachód (klastry Przystawy, Sulechówko i Bartolino).

Na FW Bięcino pomiary przeprowadzono w dniach 4 i 5 września 2019 r. Nie stwierdzono przekroczenia
dopuszczalnych poziomów hałasu na obszarach chronionych.

Na FW Wrzeście-Kępno i Karżcino przeprowadzono pomiary w październiku 2020 r. Według raportów limity
hałasu nie zostały przekroczone.

Na FW Potęgowo Zachód pomiary hałasu wykonano w listopadzie 2020 r. W żadnym klastrze tej części Projektu
nie stwierdzono przekroczenia norm hałasu.

Wszystkie wyniki pomiarów oraz kompletne raporty zostały do odpowiednich władz samorządowych oraz
Regionalnych Dyrekcji Ochrony Środowiska.

Potęgowo Mashav Sp. z 0.0.
29

Pomiary hałasu nie zostały zakończone na FW Głuszynko-Grapice ze względu na nieodpowiednie dla tego typu
pomiarów warunki pogodowe występujące po uruchomieniu FW. Kolejne pomiary w tym miejscu zaplanowano
na początek 2021 roku.

Pomiary hałasu na FW Bięcino i FW Wieliszewo zostaną przeprowadzone zgodnie z decyzjami środowiskowymi i
PDŚS uzgodnionym z pożyczkodawcami po pełnym opracowaniu i uruchomieniu tych podprojektów.

Efekt migotania cienia

Chociaż nie jest to wymagane prawnie, Mashav dobrowolnie przeprowadza monitoring efektu migotania cienia.
W przypadku zaobserwowania nadmiernej uciążliwości tego efektu, w szczególności na rozbudowywanej FW
Bięcino i FW Wieliszewo, spółka opracuje i wdroży w ramach Planu Aktywnego Zarządzania Turbinami działania
łagodzące lub kompensacyjne ograniczające czas trwania migotania poniżej 30 godzin na rok, zgodnie z
zaleceniami niektórych europejskich wytycznych. Żadna z dotychczas zgłoszonych skarg nie dotyczyła efektu
migotania cienia.

Przeprowadzenie monitoringu ptaków i nietoperzy było wymagane przez władze lokalne w decyzjach
środowiskowych wydanych dla podprojektów. Dla części już eksploatowanej monitoring ten już się rozpoczął.
Monitoring środowiskowy prowadzony jest zgodnie z decyzjami środowiskowymi i z metodologiami, które
opierają się na krajowych wytycznych dotyczących monitoringu ptaków i nietoperzy oraz najlepszych praktykach
w tego typu badaniach. Zastosowana metodologia została zaakceptowana przez Regionalną Dyrekcję Ochrony
Środowiska ( RDOŚ) w Gdańsku i Szczecinie odpowiednio dla wschodniej i zachodniej części FW Potęgowo.
Monitoring prowadzony jest przez naukowców ze specjalizacją w tej dziedzinie oraz z wieloletnim
doświadczeniem z badaniami w terenie. Ponadto na wybranych turbinach wiatrowych FW Potęgowo Zachód
zainstalowano system automatycznego wykrywania nietoperzy, rejestrujący aktywność tych zwierząt w pobliżu
turbin i całej farmy wiatrowej.

Monitoring dla Potęgowa Wschód prowadzony jest nieprzerwanie od trzech lat, a dla Potęgowa Zachód
nieprzerwanie od czterech lat. Aktualny stan realizacji monitoringu dla każdego z projektów to: FW Potęgowo
Wschód - 17%, FW Bięcino - 42%, FW Potęgowo Zachód - 6%.

Prowadzony dotychczas monitoring terenowy wykazał śmiertelność ptaków na poziomie 0,15 zgonów na turbinę
rocznie. Śmiertelność nietoperzy była na tym samym poziomie 0,15 zgonów na turbinę rocznie. Na FW Bięcino,
gdzie zakończono pełny roczny cykl monitoringu, wskaźniki śmiertelności były wyższe, choć nadal niskie, biorąc
pod uwagę średnie europejskie. Wskaźnik śmiertelności dla FW Bięcino wynosił 1,28 zgonów na turbinę rocznie
dla ptaków i 0,64 zgonów na turbinę rocznie dla nietoperzy, podczas gdy średnie europejskie to odpowiednio
10,1 i 3,56 zgonów. Na FW Potęgowo Zachód liczba zgonów wyniosła 0,02 i 0,12 na turbinę rocznie odpowiednio
dla ptaków i nietoperzy.

Monitoring ptaków koncentruje się również na oddziaływaniu podprojektów na ptaki szczególnie narażone na
kolizje z turbinami wiatrowymi, takie jak orzeł bielik, siewka złota i inne. Na obszarze FW Potęgowo znaleziono
tylko dwa martwe ptaki szponiaste. Na obszarze FW Bięcino znaleziono martwego myszołowa. Jest to
najpospolitszy i niezagrożony gatunek ptaka szponiastego w Polsce. Na obszarze FW Potęgowo Zachodni
znaleziono martwą kanię rudą. Gatunek ten, wymieniony w Załączniku I Dyrektywy Ptasiej, charakteryzuje się
dużym ryzykiem kolizji z turbinami wiatrowymi. Należy jednak zaznaczyć, że do kolizji doszło w okresie
szczytowym migracji tego gatunku. Ponadto populacja kani rudej w Polsce wykazuje w ostatnich latach silny trend
wzrostowy, pomimo rosnącej liczby farm wiatrowych. Obie kolizje były najprawdopodobniej zdarzeniami
incydentalnymi i miały miejsce wkrótce po uruchomieniu farmy wiatrowej, kiedy to zwykle wzrasta śmiertelność
ptaków. Nie znaleziono ofiar wśród innych kluczowych gatunków, w tym siewki złotej i bocianów, ani wśród
innych ptaków wodno-błotnych.

Obserwowane dotychczas wskaźniki śmiertelności ptaków i nietoperzy są niskie w porównaniu ze średnimi
europejskimi. Ekstrapolacja uzyskanych wyników dla całego okresu monitorowania wskazuje na niską

Potęgowo Mashav Sp. z 0.0.
30

śmiertelność w tych grupach zwierząt. Jeżeli tendencja ta zostanie utrzymana, negatywny wpływ farmy
wiatrowej na awifaunę i chiropterofaunę będzie znikomy.

Ocena ryzyka kolizji jest również częścią działań monitoringowych dla danych projektów. Ostateczna ocena
będzie możliwa po co najmniej dwóch latach monitorowania śmiertelności ptaków i nietoperzy.

Ogólna wydajność projektu
Ponieważ projekt finansowany jest przez EBOR i innych międzynarodowych pożyczkodawców, ogólna wydajność
projektu jest stale monitorowana. W ramach umowy z pożyczkodawcami Spółka:

« Opracowała i utrzymuje system zarządzania środowiskowego i społecznego dostosowany do
charakteru Projektu i wielkości firmy. System zarządzania oparty jest na opracowanej przez Spółkę
Polityce Środowiskowej i Społecznej oraz odpowiednich procedurach i instrukcjach, obejmujących
wszystkie aspekty operacyjne farm wiatrowych. Kierownictwo Spółki przeznacza odpowiednie zasoby
na środowiskowe i społeczne zarządzanie Projektem. Zapewnione są zasady równości szans i
niedyskryminacji, jak również pełna zgodność z krajowymi standardami w zakresie zatrudniania dzieci i
kobiet w ciąży oraz pracy przymusowej, zarówno w przypadku własnych pracowników firmy, jak i
personelu zewnętrznego.

* W ramach systemu zarządzania środowiskowego i społecznego Spółka opracowała procedury
monitorowania kluczowych wskaźników efektywności, do których oprócz czynników czysto
operacyjnych zalicza się także monitorowanie wypadków i anomalii, zgłaszane skargi i inne.

e __ Spółka posiada system zarządzania BHP z odpowiednimi procedurami i instrukcjami, które zapewniają
zgodność z wszystkimi uznanymi na świecie normami BHP oraz krajowymi wymogami prawnymi, W
ramach systemu personel własny Spółki i personel zewnętrzny jest odpowiednio szkolony, przechodzi
badania lekarskie oraz jest wyposażony w odpowiednie do wykonywanych zadań środki ochrony
indywidualnej. Niektóre procedury BHP odnoszą się do różnych operacji na farmach wiatrowych, takich
jak praca w przestrzeniach zamkniętych, praca na wysokościach, praca ze sprzętem elektrycznym itp.

« Spółka wdrożyła Plan Zaangażowania Interesariuszy (PZI), który określa zasady komunikacji ze
wszystkimi interesariuszami Projektu, a także mechanizm składania skarg zarówno dla pracowników
własnych, jak i pracowników zewnętrznych oraz interesariuszy zewnętrznych.

e __ Spółka składa coroczne raporty dotyczące Projektu.

e _ Spółka prowadzi stronę internetową Projektu, na której są umieszczane i regularnie aktualizowane
wszystkie najważniejsze dokumenty związane z Projektem, w tym uzyskane pozwolenia, wyniki
monitoringu środowiskowego, raporty roczne i inne informacje dotyczące Projektu. Strona internetowa
Projektu umożliwia również zgłaszanie skarg.

e Projekt podlega zewnętrznemu audytowi środowiskowemu i społecznemu przeprowadzanemu * trzy
lata w całym okresie trwania Projektu.

Pełną listę zobowiązań Spółki można znaleźć w PDŚS dostępnym na stronie internetowej Projektu.

Dodatkowe informacje

Kompletny pakiet informacyjny Projektu jest dostępny do wglądu na stronie internetowej Projektu
www.mashavenergia.com oraz w Centrali Spółki w Warszawie (ul. Twarda 18, 24. piętro, 00-105 Warszawa).

W poniższej tabeli wymieniono dostępne lokalizacje, w których pakiet będzie dostępny do wglądu:

Nr Punkty kontaktowe Adres Osoba kontaktowa

Urząd Gminy Malechowo Burmistrz Radosław

1 | Gmina Malechowo Malechowo 22A Nowakowski
76-142 Malechowo
Urząd Gminy Słupsk
2 | Gmina Słupsk ul. Sportowa 34 Burmistrz Barbara Dykier

76-200 Stupsk

Potęgowo Mashav Sp. z 0.0.
w

Gmina Damnica

Urząd Gminy Damnica
ul. Górna 1
76-231 Damnica

31

Burmistrz Andrzej Kordylas

Gmina Potęgowo

Urząd Gminy Potęgowo
ul. Kościuszki 5
76-230 Potęgowo

Burmistrz Dawid Litwin

un

Lokal Mashav

ul. Twarda 18, 24. piętro,
00-105 Warszawa

Grzegorza Borowieckiego

o

Strona Mashav

www.mashavenergia.com

Grzegorz Borowiecki

Grzegorz Borowiecki
Tel: +48 695 666 516
Email: grzegorz.borowieckiQ mashavenergia.com

Wszelkie prośby o dodatkowe informacje związane z Farmą Wiatrową Potęgowo można kierować również do
Kierownika Projektu:

Potęgowo Mashav Sp. z 0.0.

